3

“O40 548 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) —_- oe Page 1 of 1

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT INA CRIMINAL CASE

Vv, {For Offenses Committed On or After November 1, 1987)
Anuar Duran-Silva Case Number: 3:19-mj-22588

Jesus Mosqueda
Defendant's Altorney

 

REGISTRATION NO. 86106298

THE DEFENDANT: ;
- & pleaded guilty to count(s) 1 of Complaint

 

_] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

- Title & Section Nature of Offense ’ Count Number(s)

 

 

8:1325 ILLEGAL ENTRY (Misdemeanor) | J
O) The defendant has been found not guilty on count(s)
LC} Count(s)  - dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

C TIME SERVED % | O _ days

 

Assessment: $10 WAIVED  & Fine: WAIVED

x Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

I IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments:
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019
Date of Imposition of Sentence

" Received Vt Cle veal by

DUSM — HONORABLE JACQUELINE'S. CORLEY
. ITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | | | 3:19-mj-22588

 

 
